Citation Nr: 0506973	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right (major) elbow disability from December 1, 1994, to 
January 2, 2000, and in excess of 10 percent on and after 
January 3, 2000.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a bilateral foot disability, hallux valgus with 
bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran served on active duty from November 4, 1974 to 
November 30, 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The RO, in pertinent part, granted entitlement to service 
connection for a right elbow disability and a bilateral foot 
disability.  Noncompensable evaluations were assigned for 
both disabilities effective December 1, 1994, the day 
following the date of retirement from active service.

The veteran is appealing the original assignment of 
noncompensable evaluations following the award of service 
connection for right elbow bilateral foot disabilities.  As 
such, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a February 2000 rating decision, the RO affirmed the 
noncompensable evaluation for the right elbow disability, and 
granted an initial 10 percent rating for the bilateral foot 
disability, hallux valgus with bunions.  The 10 percent 
rating was made effective from December 1, 1994.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim for a bilateral foot 
disability, hallux valgus with bunions, and as such, it 
remains in appellate status. 

The claims were previously before the Board in October 2000.  
The Board issued a decision on the right elbow claim and 
remanded the bilateral foot claim.  

The veteran appealed the Board's October 2000 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The CAVC issued a single judge order on February 26, 2003, 
vacating the October 2000 Board decision.  The case was 
remanded to the Board with instructions to address the 
applicable provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In October 2003 the Board remanded the claims to the RO for 
further development and adjudicative action.

In August 2004 the RO affirmed the determinations previously 
entered.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. The competent and probative evidence establishes that 
between December 1, 1994 and January 2, 2000, the veteran had 
full range of motion in his right elbow without additional 
functional loss due to pain or other pathology.  There was no 
x-ray evidence of right elbow arthritis.

3. The competent and probative evidence establishes that on 
and after January 3, 2000, the veteran's right elbow 
disability is productive of pain on limited motion with no 
additional functional loss due to pain or other pathology.  
There is no x-ray evidence of right elbow arthritis.

4.  The competent and probative evidence establishes that the 
veteran's bilateral foot disability, hallux valgus with 
bunions, has been productive of not more than moderate 
impairment with no additional function loss due to pain or 
other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right elbow disability from December 1, 1994 to January 2, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5003, 5019, 5205-5213 (2004). 

2.  The criteria for an evaluation in excess of 10 percent 
for a right elbow disability on and after January 3, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5003, 5019, 5205-5213 (2004). 

3.  The criteria for an initial evaluation in excess of 10 
percent for a bilateral foot disability, hallux valgus with 
bunions, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5276-5284 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Elbow

Service medical records show the veteran was treated for 
right elbow tendonitis and bursitis.

The veteran filed VA Form 21-526, Veteran's Application for 
Compensation or Pension, in December 1994.  He included a 
claim of entitlement for an injury to his right elbow.

The veteran was afforded a VA general medical examination in 
December 1994.  He complained of an injury to his right elbow 
in an automobile accident in 1992.  He presented with 
subjective complaints of pain in the right medial elbow. 

Physical examination revealed mild tenderness over the medial 
elbow.  There was no right elbow edema or erythema noted.  
The veteran was able to fully flex the elbow to 145 degrees 
and fully extend the elbow to 0 degrees without pain.  He was 
able to fully pronate the right forearm to 80 degrees and 
fully supinate the right forearm to 85 degrees without pain.  
Degenerative arthritis was believed to be the cause of 
recurrent right elbow area pain.  X-rays of the right elbow 
showed only an olecranon spur and no degenerative arthritis. 
There was no joint effusion visualized.  There was no soft 
tissue or articular abnormality identified.

The veteran was afforded a VA orthopedic joints examination 
in October 1996.  He complained of bilateral elbow pain 
secondary to a fall.  The right elbow had flexion to 110 
degrees and extension to zero degrees.  The diagnosis was 
right elbow pain with full range of motion.

In November 1996 the veteran was afforded a VA joints 
examination.  Range of motion of the elbow was full extension 
and 130 degrees of extension.  He was noted to be right hand 
dominant.  Pronation was 90 degrees and supination was to 90 
degrees.  Measurement of girth of the forearm at the greatest 
dimension was 30 centimeters (cm.) on the right and 29 cm. on 
the left.  He had mildly positive Tinel sign with percussion 
over the cubital tunnel bilaterally.  X-rays showed no 
localizing articular pathology.  The examiner diagnosed 
medial epicondylitis and mild cubital tunnel syndrome, but 
with no significant restricted range of motion or 
interarticular pathology.

Medical records from Port Hueneme Naval Medical Clinic 
contain complaints of right elbow pain in July 1999.  The 
veteran had full range of motion.  He was given an elbow 
support.


During a VA joints examination on January 3, 2000, the 
veteran complained of intermittent pain with use.  Pain was 
associated with a pulling mechanism, especially having his 
arm raised above his head and then bringing something down.  
He informed the examiner that he was a big rig truck driver.  
Movements of turning the wheel incited pain in the right 
elbow.  

Physical examination revealed extension was to zero (0) 
degrees and flexion was to 127 degrees.  There was no pain 
throughout the range of motion.  Supination was approximately 
80 degrees.  Pronation of the forearm was 70 degrees with 
pain about 70 to 80 degrees at the extreme range on 
supination.  The forearm was negative for any tenderness or 
discomfort on pronation.  Strength of the right upper forearm 
was 5/5.  There was no pain on grip.  Biceps and triceps did 
not elicit any pain.  

There was no muscle atrophy noted in the biceps, triceps or 
brachioradialis muscles.  There was an area of tenderness at 
the lateral epicondyle of the right elbow region over the 
extensor tendon.  The veteran was diagnosed with chronic 
extensor tendon tendonitis of the right elbow.  The condition 
was found to be aggravated by driving, i.e., turning the 
steering wheel, circular motions and pulling movements above 
the head.  There were no deformities or functional loss of 
the right elbow.

The examiner recommended that the veteran may need to find 
another type of employment that did not aggravate motion and 
movement of the elbow, so that he did not have the chronic 
intermittent pain or discomfort.

The veteran was afforded a VA joints examination in July 
2004.  The claims folder was reviewed.  He presented with 
subjective complaints of increased pain on gripping and 
pulling with his right hand, a task he performed when he was 
connecting and disconnecting trailers from the cabs of the 
trucks he drives.  He denied problems with elbow extension or 
flexion.  He stated that when he contracted the triceps 
muscle on extension, he experienced pain in the medial elbow.  
He informed the examiner that he was diagnosed with 
tendonitis.  He further complained of throbbing in the right 
elbow at rest.  He used liniment and Motrin as needed.


Extension of the right elbow was zero degrees and flexion was 
125/130 degrees, active and passive.  The examiner noted that 
range of motion was only limited by the high degree of 
muscularity of the veteran's forearm biceps and triceps.  
There was no evidence of olecranon bursal edema or 
tenderness.  The olecranon in the right elbow was prominent, 
but nontender.  He had pain at the medial elbow primarily on 
wrist flexion against resistance.  There was negative tennis 
elbow test.  Grip was 5/5 in the biceps and triceps.  There 
was increased pain in the medial aspect of the elbow on 
supination against resistance.  X-rays of the right elbow 
were normal with the exception of a small bone spur in the 
olecranon process of the ulna. 

The veteran was diagnosed with right elbow tendonitis.  The 
examiner opined that elbow pain appeared to be the same type 
that presented in 1985.  The problems were quantified as 
chronic and mildly disabling.  There was no weakened 
movement, excessive fatigability or incoordination.  The 
examiner found that pain limited functional ability in only a 
minimal fashion since he lost no time from work, sought very 
little treatment throughout the years, and continued to be 
able to function normally.  It was determined that right 
elbow tendonitis was not a significant problem.  There was no 
additional range of motion lost due to pain or use during 
flare-ups.  Flare-ups were found to be minimal at best.


Bilateral Foot Disability, Hallux Valgus with Bunions

Service medical records contain complaints of bilateral heel 
numbness and left foot pain between 1989 and 1990.  
Complaints were associated with running.  The veteran was 
diagnosed with left foot strain in 1990.  Hallux valgus 
deformity was noted upon the June 1994 separation 
examination.

The veteran filed VA Form 21-526, Veteran's Application for 
Compensation or Pension, in December 1994.  He included a 
claim of entitlement for a bilateral foot disability.

The veteran was afforded a VA general medical examination in 
December 1994.  He complained of pain in the soles of both 
feet, in the metatarsal areas, of ten years duration.  Pain 
was noted to be more severe on the left than the right.  He 
further complained of painful bunion sites and a painful 
callus on the inferior aspect of the left heel.

Physical examination of the right foot disclosed moderate 
prominence over the medial aspect of the first 
metatarsophalangeal joint.  The site was mildly tender.  The 
remainder of the right foot exam was unremarkable.  The left 
foot also had a moderate prominence over the medial aspect of 
the left first metatarsophalangeal joint.  The site was 
mildly tender.  A tender callous, 1 cm. in diameter was noted 
on the inferior aspect of the left heel on the sole of the 
foot.  The remainder of the musculoskeletal examination was 
normal.  The specific cause of pain on the soles of both feet 
was undetermined.  The diagnosis was hallux valgus deformity 
at the left and right first metatarsophalangeal joints, as 
well as bunions.  X-rays of the bilateral feet reveal hallux 
valgus deformities, left greater than right.  There were no 
other bony, soft tissue, or articular abnormalities 
identified in the feet.

VA outpatient treatment records dated between 1994 and 1995 
contain complaints of left foot pain in 1995.  Left hallux 
valgus was noted with secondary hammered second metatarsal.

An October 1996 VA Orthopedic examination noted complaints of 
left first and second toe pain.  The diagnosis was left first 
toe hallux valgus and second hammertoe.

In November 1996 the veteran was afforded a VA joints 
examination.  Examination of the feet revealed bunion with 
hallux valgus metatarsal primus varus, more significant on 
the left than the right.  There was hammering of the second 
toe, which was slightly crossed over on the great toe on the 
left.  He also had mild hammertoe of the fifth toe.  X-rays 
confirmed the bunion with hallux valgus metatarsal primus.  
The joint appeared satisfactory.  Hammertoe deformities were 
confirmed with no subluxation of the metatarsophalangeal 
joint.

Medical records from Port Hueneme Naval Medical Clinic note 
complaints of left foot pain in July 1999.

During the January 2000 VA examination the veteran complained 
of burning left foot pain.  Examination showed no lacerations 
or deformities of the left foot.  There was tenderness over 
the second, third and fourth metatarsals with palpation.  
Movement of the toes was good.  The strength was normal, 
comparing left to right.  There was a moderate amount of 
hallux valgus of the left foot.  Doralis pedis and posterior 
tibial were intact.  The skin was without deformity and cool 
to the touch.  The diagnosis was functional changes of the 
left foot and mild neuropathy to pinprick sensory associated 
with the neuropathy.

The veteran was afforded a VA joints examination in July 
2004.  The claims folder was reviewed.  He complained of 
bilateral bunions.  He stated that he had a burning sensation 
in the left second, third, and fourth metatarsals.  He 
reported it felt like he was walking on pebbles.  He denied 
having special shoes.  He reported using non-custom shoe 
inserts.  He denied missing work because of foot pain.  

Physical examination revealed a mild pronounced limp, 
favoring the left foot.  Dorsalis pedis pulses were 2+ and 
equal bilaterally.  Skin was dry and cool to the touch.  The 
skin of the souls of the foot was thickened over the left 
second and third metatarsals, and somewhat less thickened 
over the entire plantar surface.  There was increased 
thickening over the skin of the heels.  There was a callous 
overlying the left calcaneus and first metatarsal.  There was 
a small callous medial to the DIP joint of the left great 
toe.  The bunion on the left was at an angulation of 45 
degrees.  

The right foot had a thick callous medial to the first 
metatarsal and on the medial aspect of the great toe DIP 
joint.  The bunion on the right was of a 35-degree 
angulation.  The veteran was able to curl his toes without 
problem.  There were hammertoe deformities bilaterally of the 
second, third, and fourth toes.  He was able to perform heel 
walk adequately, but had difficulty walking on his toes 
especially with the left foot due to complaints of pain in 
the metatarsals.  He was able to perform tandem heel and toe 
walk adequately.  

X-rays of the feet showed no evidence of osseous injury.  
There was hallux valgus deformity in the first 
metatarsophalangeal (MTP) joint of the left foot, mild 
hammertoe deformities of the bilateral third, fourth, and 
fifth toes, and small calcaneal spurs bilaterally.

The examiner found strength of the lower extremities was 5/5.  
There was no weakened movement, or excessive fatigability.  
Incoordination existed only as it related to pain in the left 
foot, which led to changed gait.  The examiner found that 
pain limited functional ability in only a minimal fashion 
since the veteran lost no time from work, sought very little 
treatment throughout the years, and continued to be able to 
function normally.  It was determined that hallux valgus and 
hammertoe deformities, were not a significant problem.  There 
was no additional range of motion lost due to pain or use 
during flare-ups.  Flare-ups were found to be minimal at 
best.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).



The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. 
§§ 4.10, 4.40, 4.45 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).



The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Diagnostic code (DC) 5019 addresses bursitis and authorizes a 
disability rating based on limitation of motion of the part 
affected, as for degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2004).

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I (2004).

Under Diagnostic Code 5205, a 40 percent rating is assigned 
for favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees. 38 C.F.R. § 4.71a.  A 50 percent is 
warranted for intermediate ankylosis of the elbow at an angle 
of more than 90 degrees, or between 70 and 50 degrees. Id.  A 
60 percent rating is warranted for unfavorable ankylosis of 
the elbow at an angle of less than 50 degrees or with 
complete loss of supination or pronation. Id. 

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned. A 10 
percent rating is warranted if flexion is limited to 100 
degrees. A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved. When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm. Flexion limited to 55 
degrees warrants a 40 percent rating for the major arm, and a 
30 percent rating for the minor arm. When flexion is limited 
to 45 degrees, a 50 percent rating is warranted for the major 
arm, and a 40 percent rating for the minor arm. See 38 C.F.R. 
§ 4.71a.




Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating. If extension is limited 
to 75 degrees, a 20 percent rating is appropriate if either 
upper extremity is involved. When extension is limited to 90 
degrees, a 30 percent rating is assigned for the major arm, 
and a 20 percent rating for the minor arm. Extension limited 
to 100 degrees warrants a 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm. When 
extension is limited to 110 degrees, a 50 percent rating is 
warranted for the major arm, and a 40 percent rating for the 
minor arm. See 38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208 (2004).

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius. A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved. See 38 
C.F.R. 4.71a, Diagnostic Code 5209 (2004).

Diagnostic code 5210 provides for assignment of 50 percent 
(major) and 40 percent (minor) for impairment of the radius 
and ulna, nonunion of, with flail false joint. See 38 C.F.R. 
4.71a.

Ratings for impairment of the ulna under diagnostic code 5211 
are assigned as follows: 10 percent major and minor for 
malunion with bad alignment; 20 percent major and minor for 
nonunion in the lower half; 30 percent (major) and 20 percent  
(minor) without loss of bone substance or deformity; and 40 
percent (major) and 30 percent (minor) with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity. 
See 38 C.F.R. § 4.71a.

Ratings for impairment of the radius under diagnostic code 
5212 are assigned as follows: 10 percent major and minor for 
malunion with bad alignment; 20 percent major and minor for 
nonunion in the upper half; 30 percent (major) and 20 percent 
(minor) without loss of bone substance or deformity; and 40 
percent (major) and 30 percent (minor) with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  A 20 percent rating is 
warranted when the major hand is fixed near the middle of the 
arc or there is moderate pronation; or motion is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation. A 30 percent evaluation is warranted when the 
major hand is fixed in full pronation, or when pronation is 
lost beyond the middle of the arc. A 40 percent evaluation is 
warranted when the major hand is fixed in supination or 
hyperpronation. See 38 C.F.R. § 4.71a.

Diagnostic Code 5277 provides for a 10 percent rating for 
bilateral week feet, a symptomatic condition secondary to 
many constitutional condition, characterized by atrophy of 
the musculature, disturbed circulation, and weakness. 
38 C.F.R. § 4.71a.  

Under diagnostic code 5278, a 10 percent rating is warranted 
for acquired claw foot (pes cavus), bilateral or unilateral, 
with the great toe dosiflexed, some limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  20 
percent is assigned for unilateral and 30 percent for 
bilateral claw foot all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
A 30 percent rating is warranted for unilateral and 50 
percent for bilateral claw foot with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity. Id.

Diagnostic code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral. Id.  

10 percent ratings are assigned for hallux valgus unilateral, 
operated with resection of metatarsal head under diagnostic 
code 5280 and for hallux rigidus, unilateral, severe, under 
diagnostic code 5281. Id.

Under diagnostic code 5282 a 10 percent rating is assigned 
for hammertoe, all toes, unilateral without claw foot. Id.  

Malunion of or nonunion of the tarsal or metatarsal bones 
warrants ratings as follows: 10 percent moderate; 20 percent 
moderately severe; and 30 percent severe. Id.

Diagnostic code 5284 assigns ratings for foot injuries: 10 
percent for moderate; 20 percent moderately severe; and 30 
percent severe. Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  


In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  

The 1994 claims appeared substantially complete on their 
face.  The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, he referenced the 
bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
April 1995, February 2000, and November 2000 rating 
decisions, the August 1996 statement of the case (SOC), the 
May 1998, December 1998, February 2000, May 2000, and August 
2004 supplemental statements of the case (SSOC), and the 
April 2004 VCAA letter explaining the provisions of the VCAA.  



The April 2004 letter clearly advised as to what type of 
evidence was necessary to establish increased ratings.  The 
letter specifically provided the veteran with notice of the 
VCAA and explained the respective rights and responsibilities 
under the VCAA.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In response to the request for evidence in support of his 
claims, the veteran indicated that he had no further evidence 
to submit.  There is no indication that there is any other 
probative evidence available that has not been obtained 
concerning the issues on appeal.  

The veteran was clearly advised as to which portion of 
evidence is to be provided by him and which portion is to be 
provided by VA.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of nine months to respond to that VCAA notice, and 
that he has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

The veteran has been afforded several examinations by VA. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims. Id.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in 1995 prior 
to November 9, 2000, the date the VCAA was enacted.  The 
April 2004 VCAA letter was mailed subsequent to the original 
April 1995 rating decision and pursuant to Board Remand in 
October 2003.  




Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in 1994.  Thereafter, in the April 1995 rating 
decision, the RO granted service connection for right elbow 
and bilateral foot conditions.  The veteran disagreed with 
the initial noncompensable evaluations assigned. 

Only after that rating action was promulgated did VA provide 
specific VCAA notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See the references to the documents issued to the veteran set 
out above.  However, as noted above, the veteran indicated 
that he had no further evidence to submit in support of his 
claims.

Because the April 2004 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  



On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  



Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  



The current decision in Pelegrini noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As the Board 
has already noted on several occasions, the veteran has 
already been afforded opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claims.  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, the Board concludes that any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

The April 2004 notice in essence invited the veteran to 
submit any evidence he had regarding the matters at issue.  
Also, the Board notes that the medical records collectively 
address the relevant questions in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  



Right Elbow

The veteran contends that his right elbow disability warrants 
an initial (compensable) evaluation from December 1, 1994, to 
January 2, 2000, and in excess of 10 percent on and after 
January 3, 2000.  Specifically, he points to increased pain 
upon use.  He also asserts that he is entitled to a separate 
compensable evaluation for arthritis of the right elbow.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that from December 1, 
1994, to January 2, 2000, the veteran's right elbow 
disability more closely approximates the criteria for the 
assigned noncompensable evaluation.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.   

At the outset, the Board finds that a separate compensable 
rating for arthritis is not warranted.  The RO initially 
assigned a noncompensable evaluation for the veteran's right 
elbow disability, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, which addresses bursitis and authorizes 
a disability rating based on limitation of motion of the 
affected part, as for degenerative arthritis. 

However, despite a notation of the December 1994 VA examiner 
that degenerative arthritis was believed to be the cause of 
the recurrent right elbow area pain, there was no objective 
x-ray evidence of arthritis, to include x-rays taken both in 
service and subsequent thereto.  

Under diagnostic code 5003, degenerative arthritis must be 
established by x-ray findings in order to rate based on 
limitation of motion of the right elbow.  Therefore, a 
compensable evaluation under diagnostic codes 5003 and 5019 
is not warranted. 38 C.F.R. § 4.71a.  Traumatic arthritis, 
diagnostic code 5010, is evaluated under the same rating 
criteria as degenerative arthritis under diagnostic code 5003 
and is also not for application in the veteran's case.  Id.

Diagnostic codes 5205-5213 provide for rating limited motion 
of the elbow and forearm. Id.  However, the objective medical 
evidence of record does not support assignment of a 
compensable evaluation from December 1, 1994, to January 2, 
2000, under any of these diagnostic codes.  In this regard, 
the veteran's right elbow disability was not productive of: 
ankylosis (diagnostic code 5205); limitation of flexion of 
the forearm to 100 degrees (diagnostic code 5206); limitation 
of extension of the forearm to 45 or 60 degrees (diagnostic 
code 5207); or flexion of the forearm limited to 100 degrees 
and extension to 45 degrees (diagnostic code 5208). Id.

Similarly, there was no evidence of other impairment of the 
flail joint (diagnostic code 5209), nonunion of the radius 
and ulna (diagnostic code 5210), impairment of the ulna 
(diagnostic code 5211), impairment of the radius (diagnostic 
code 5212), or impairment of supination and pronation 
(diagnostic code 5213). 38 C.F.R. § 4.71a.

Report of VA examination dated in December 1994 revealed the 
veteran was able to fully flex the elbow to 145 degrees and 
fully extend the elbow to 0 degrees without pain.  He was 
able to fully pronate the right forearm to 80 degrees and 
fully supinate the right forearm to 85 degrees without pain.  

Upon VA orthopedic joints examination in October 1996, the 
right elbow had flexion to 110 degrees and extension to zero 
degrees.  In November 1996, range of motion of the elbows was 
full extension and 130 degrees of extension.  Pronation was 
90 degrees and supination was 90 degrees.  

Medical records from Port Hueneme Naval Medical Clinic 
contain complaints of right elbow pain in July 1999.  The 
veteran had full range of motion.  

The veteran's credible complaints of pain experienced in his 
right elbow were considered.  However, there was no 
additional functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, or weakness. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

The Board finds that a rating in excess of 10 percent on and 
after January 3, 2000, is also not warranted.  In this 
regard, there is no objective medical evidence of: favorable 
ankylosis of the right elbow at an angle between 90 degrees 
and 70 degrees (diagnostic code 5205); limitation of flexion 
of the forearm to 90 degrees (diagnostic code 5206); 
limitation of extension of the forearm to 75 degrees 
(diagnostic code 5207); or flexion of the forearm limited to 
100 degrees and extension to 45 degrees (diagnostic code 
5208). 38 C.F.R. § 4.71a. 

Upon VA examination in January 2000, the veteran had 
extension to zero (0) degrees and flexion to 127 degrees in 
his right elbow.  There was no pain throughout the range of 
motion.  Supination was approximately 80 degrees.  Pronation 
of the forearm was 70 degrees with pain about 70 to 80 
degrees at the extreme range on supination.  There were no 
deformities or functional loss of the right elbow noted.

Upon VA examination in July 2004, extension of the right 
elbow was zero degrees and flexion was 125/130 degrees active 
and passive.  The examiner noted that range of motion was 
only limited by the high degree of muscularity of the 
veteran's forearm biceps and triceps.  The problems were 
quantified as chronic and mildly disabling. There was no 
weakened movement, excessive fatigability or incoordination.  
The examiner found that pain limited functional ability in 
only a minimal fashion since the veteran lost no time from 
work, sought very little treatment throughout the years, and 
continued to be able to function normally.  It was determined 
that right elbow tendonitis was not a significant problem.  
There was no additional range of motion lost due to pain or 
use during flare-ups.  Flare-ups were found to be minimal at 
best.

The Board has considered the veteran's credible complaints of 
pain experienced in his right elbow; however, as noted upon 
VA examinations in 2000 and 2004, there was no additional 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, or weakness. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Board has also considered higher ratings under other 
relevant criteria; however, there is no objective medical 
evidence of: impairment of the flail joint (diagnostic code 
5209); nonunion of the radius and ulna (diagnostic code 
5210); nonunion in the lower half of the ulna (diagnostic 
code 5211); nonunion in the upper half of the radius 
(diagnostic code 5212); or limitation of pronation 
(diagnostic code 5213). 38 C.F.R. § 4.71a.  

A separate 10 percent rating for arthritis of the right elbow 
is also not for application on and after January 3, 2000.  X-
rays taken in 2000 and 2004 were normal except for olecranon 
spurs.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's right 
elbow disability and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than that 
noted above.  See Fenderson, supra.

Bilateral Foot Disability, Hallux Valgus with Bunions

The veteran contends that his bilateral foot disability 
warrants an initial evaluation in excess of 10 percent.  
Specifically, he asserts that he suffers from pain, 
hammertoes, and bunions. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
bilateral foot disability more closely approximates the 
criteria for the assigned 10 percent evaluation.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a.  

In this regard, VA examinations dated in December 1994, 
October 1996, November 1996, January 2000, and July 2004 do 
not contain objective medical evidence of unilateral claw 
foot (pes cavus) or bilateral claw foot all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads to warrant an increased rating under 
diagnostic code 5278.  38 C.F.R. § 4.71a.  


The delineated reports of VA examination also do not contain 
evidence of malunion of or nonunion of the tarsal or 
metatarsal bones to warrant a 20 percent rating under 
diagnostic code 5283. Id.  X-rays of the feet in December 
2004 reveal hallux valgus deformities, left greater than 
right.  There were no other bony, soft tissue, or articular 
abnormalities identified in the feet.

X-rays taken in November 1996 confirmed the bunion with 
hallux valgus metatarsal primus.  The joint appeared 
satisfactory.  Hammertoe deformities were confirmed with no 
subluxation of the metatarsophalangeal joint.  

X-rays of the feet in July 2004 showed no evidence of osseous 
injury.  There was hallux valgus deformity in the first MTP 
joint of the left foot, mild hammertoe deformities of the 
bilateral third, fourth, and fifth toes, and small calcaneal 
spurs bilaterally.

The Board has considered the veteran's credible complaints of 
pain experienced in his feet; however, upon the most recent 
VA examination in 2004, there was no additional functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, or weakness. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

During the VA joints examination in July 2004, the examiner 
opined there was no weakened movement, or excessive 
fatigability.  Incoordination existed only as it related to 
pain in the left foot, which led to changed gait.  The 
examiner found that pain limited functional ability in only a 
minimal fashion since the veteran lost no time from work, 
sought very little treatment throughout the years, and 
continued to be able to function normally.  It was determined 
that hallux valgus and hammertoe deformities, were not a 
significant problem.  There was no additional range of motion 
lost due to pain or use during flare-ups.  Flare-ups were 
found to be minimal at best.

Diagnostic code 5284 provides ratings for foot injuries, 
specifically 20 percent for moderately severe injuries, and 
is not for application in the case at bar.  There was no 
evidence of foot trauma in service.  The veteran has also 
denied foot trauma subsequent to his discharge from service.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture to the right tibia and its effects on 
his earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an evaluation, to include "staged" 
ratings, other than that noted above.  See Fenderson, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's right 
elbow disability and bilateral foot disability have not 
required frequent inpatient care, nor by the veteran's own 
admission, have they by themselves markedly interfered with 
employment.  The current evaluations assigned for the right 
elbow and bilateral foot disabilities adequately compensate 
the veteran for the nature and extent of severity of these 
disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to an initial compensable evaluation for a right 
(major) elbow disability from December 1, 1994, to January 2, 
2000, and in excess of 10 percent on and after January 3, 
2000, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a bilateral foot disability, hallux valgus with bunions, 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


